IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                                  AT MEMPHIS

Shawn Sirkin,                                                          Docket No.: 2015-08-0292
            Employee,
v.                                                                     State File No.: 44984-2015
Trans Carriers, Inc.,
            Employer,                                                  Judge: Jim Umsted
And
Great American Insurance Co.,
            Insurance Carrier.


                 EXPEDITED HEARING ORDER FOR MEDICAL BENEFITS


        This case came before the undersigned Workers' Compensation Judge on March
16, 2016, upon the Request for Expedited Hearing filed by the employee, Shawn Sirkin,
pursuant to Tennessee Code Annotated section 50-6-239 (2015). The central legal issue
is whether the employer, Trans Carriers, Inc., must provide medical and temporary
disability benefits for Ms. Sirkin's alleged work-related right-shoulder injury. For the
reasons set forth below, the Court finds Ms. Sirkin is entitled to a panel of pbysicians. 1

                                                  History of Claim

       Ms. Sirkin is a fifty-five-year-old Florida resident. Trans Carriers hired her as a
truck driver on or about October 13, 2014. She claimed she injured her right shoulder on
May 20, 2015, after slipping on a wet step while climbing out of her truck. Trans
Carriers denied the claim on June 24, 2015, arguing the alleged injury did not arise
primarily out of and in the course and scope of Ms. Sirkin's employment.

       To understand the parties' dispute, some background information is necessary.
After completing a run on May 14, 2015, Ms. Sirkin took some personal time off. On
May 18, 2015, the day she was scheduled to return to work, Ms. Sirkin contacted her
dispatcher, Jennifer Mohundro, to request an additional day off. The next day, on May
19, 2015, Ms. Sirkin once again contacted Ms. Mohundro through text messages to
request off until May 20, 2015. In response to this new request, Ms. Mohundro texted,

1
    A complete listing of the technical record and exhibits is attached to this Order as an appendix.

                                                             1
"You pushed out your [practical time of availability] yesterday now you are doing it
again. You had a good preplan. I'll push it out until you let me know you are coming
back[.]" Ms. Sirkin and Ms. Mohundro also discussed issues with Ms. Sirkin's truck in
these texts. Ms. Sirkin advised, "my APU is shutdown [sic] and won't start[.] I called
weekend dispatch and he told me to call 800 service when I'm ready to go. The batteries
are dead." Ms. Mohundro responded, "Why not have it fixed while you are off son [sic]
you will be ready to go."

        According to Ms. Sirkin, she called Trans Carriers on May 20, 2015, but could not
get in touch with Ms. Mohundro to discuss the load Ms. Mohundro had mentioned in her
text from the day before. Consequently, she went to her truck to check her Qualcomm2
system to see if she had an assigned load. Qualcomm did not show an assigned load for
Ms. Sirkin at that time. After checking Qualcomm, Ms. Sirkin alleges she slipped while
getting out of her truck, resulting in the injury to her right shoulder.

       Ms. Sirkin testified she spoke to a co-worker, Teresa Talley, after injuring her
shoulder. Ms. Sirkin indicated she discussed her shoulder injury with Ms. Talley, and the
discussion prompted her to report her injury to Ms. Mohundro. She texted Ms.
Mohundro at 6:50a.m. on May 20, 2015, stating, "I was getting out the [sic] and slipped
and fell[.] I am going to urgent care[.]"

       Medical records entered into evidence revealed Ms. Sirkin treated with Dr. Arshad
Husain at Northwest Ohio Urgent Care. In an office note dated June 3, 2015, Dr. Husain
indicated Ms. Sirkin "injured her right shoulder at work when climbing up into her semi
truck." He noted Ms. Sirkin "slipped and held on to the handle." Dr. Husain diagnosed
Ms. Sirkin with a right shoulder sprain and ordered physical therapy and an MRI. On
June 3, and June 17, 2015, he restricted Ms. Sirkin from driving a semi. Dr. Husain did
not address causation. However, a Florida Workers' Compensation Uniform Medical
Treatment/Status Reporting Form was entered into evidence, which indicated Dr.
Anthony Ngo of HealthNow Family and Urgent Care could not determine whether Ms.
Sirkin's right shoulder pain was related to work.

       During the Expedited Hearing, Ms. Sirkin testified she went to her truck on the
morning of May 20, 2015, for two reasons: (1) to see if she had a pre-plan waiting to be
accepted; and (2) to get the truck's battery jumped per Ms. Mohundro's text message of
May 19, 2015. Ms. Sirkin indicated a driver could only accept a pre-plan using the
Qualcomm system. She stated she slipped while getting out of her truck after checking
Qualcomm and felt a pop in her shoulder when she fell. She also testified she had
experienced previous problems with her right shoulder while working on April 14, 2015,
and May 13, 2015, and indicated that the May 20, 2015 incident was the "final straw that
broke the camel's back." According to Ms. Sirkin, she reported her injury to Ms.

2
    Qualcomm is a messaging system that allows trucking companies to send and receive messages with the driver.

                                                          2
Mohundro on May 20, 2015, via text message and wrote a message to dispatch on
Qualcomm the next day, stating she would return after she had her shoulder examined.
She also testified she forwarded her medical records to Kathy Ward in human resources
via email on May 27, 2015. However, she never received a panel or any authorized
treatment from Trans Carriers. Moreover, on June 1, 2015, Trans Carriers terminated her
employment, claiming she was a "no call no show." She just recently went back to work
for a different trucking company. She has continued to have pain in her right shoulder
and seeks continued medical treatment, payment of past medical expenses, and temporary
disability benefits for the period she has been unable to work due to her injury. She asks
the Court to leave out weeks from January 3, 2015, to April9, 2015, when calculating her
average weekly wage, as she was out on medical leave and then on a leave of absence
after her daughter's death during that period.

       Ms. Mohundro and Ms. Ward both testified on behalf of Trans Carriers at the
hearing. Both stated Ms. Sirkin was not scheduled to work on May 20, 2015, and had no
reason to be in her truck on that date. They also testified she did not report a work injury.

       Ms. Mohundro further stated Ms. Sirkin did not have a pre-plan on May 20, 2015,
because Ms. Mohundro had pushed Ms. Sirkin's practical time of availability out until
she verified she was ready to return to work. According to Ms. Mohundro, Ms. Sirkin
had to provide Ms. Ward with a specific date and time of return to get back on the active
driving roster. However, Ms. Sirkin never told anyone at Trans Carriers she was ready to
come back. Ms. Mohundro also testified Ms. Sirkin should have been able to speak to a
dispatcher on May 20, 2015, because a dispatcher's line will ring to another dispatcher
rather than going to voicemail. In addition, Ms. Mohundro testified it was possible to
accept a pre-plan by text rather than through Qualcomm.

       Ms. Ward testified Ms. Sirkin was not on a leave of absence on May 20, 2015, but
was on "home time." As such, she simply had to contact her dispatcher to get back on
the schedule. According to Ms. Ward, she tried contacting Ms. Sirkin multiple times by
telephone and email between May 27, 2015, and May 29, 2015, but never heard back
from her. Consequently, Ms. Sirkin's employment was terminated as of May 29, 2015,
based on company policy requiring termination after three days of no call no show. Ms.
Ward further indicated Ms. Sirkin's wage statement included a per diem amount that
should not be calculated into her gross wages for purposes of figuring her average weekly
wage and compensation rate.

                       Findings of Fact and Conclusions of Law

       In reaching a conclusion in this case the Court relies on the following legal
principles. In general, Ms. Sirkin bears the burden of proof on all prima facie elements of
her workers' compensation claim. Tenn. Code Ann. § 50-6-239(c)(6) (2015); see also
Buchanan v. Car/ex Glass Co., No. 2015-01-0012, 2015 1N Wrk. Comp. App. Bd.

                                             3
LEXIS 39, at *5 (Tenn. Workers' Comp. App. Bd. Sept. 29, 2015). At this expedited
hearing, Ms. Sirkin need not prove every element of her claim by a preponderance of the
evidence, but must come forward with sufficient evidence from which the Court can
determine that the she is likely to prevail at a hearing on the merits consistent with
Tennessee Code Annotated section 50-6-239(d)(1) (2014). McCord v. Advantage Human
Resourcing, No. 2014-06-0063, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *9 (Tenn.
Workers' Comp. App. Bd. Mar. 27, 2015). This lesser evidentiary standard does not
relieve Ms. Sirkin of the burden of producing evidence of an injury by accident that arose
primarily out of and in the course and scope of employment, but allows some relief to be
granted if that evidence does not rise to the level of a "preponderance of the evidence."
See Buchanan, 2015 TN Wrk. Comp. App. Bd. LEXIS 39, at *6.

       Thus, to be compensable under the workers' compensation statutes, an injury must
arise primarily out of and occur in the course and scope of the employment. Tenn. Code
Ann. § 50-6-102( 14) (20 15). Injury is defined as "an injury by accident . . . arising
primarily out of and in the course and scope of employment, that causes death,
disablement or the need for medical treatment of the employee." !d. As the Workers'
Compensation Appeals Board noted:

      The statutory requirements that an injury arise out of and in the course of
      the employment are not synonymous "although both elements exist to
      ensure a work connection to the injury for which the employee seeks
      benefits." Blankenship v. Am. Ordnance Sys., 164 S.W.3d 350, 354 (Tenn.
      2005). An injury occurs in the course of employment if it takes place while
      the employee was performing a duty he or she was employed to perform.
      Fink v. Caudle, 856 S.W.2d 952, 958 (Tenn. Workers' Comp. Panel 1993).
      Thus, the course of employment requirement focuses on the time, place,
      and circumstances of the injury. Saylor v. Lakeway Trucking, Inc., 181
S.W.3d 314, 318 (Tenn. 2005). By contrast, arising out of employment
      refers to causation. Reeser v. Yellow Freight Sys., Inc., 938 S.W.2d 690,
      692 (Tenn. 1997). An injury arises out of employment when there is a
      causal connection between the conditions under which the work is required
      to be performed and the resulting injury. Fritts v. Safety Nat'! Cas. Corp.,
      163 S.W.3d 673, 678 (Tenn. 2005). Put another way, an injury arises out of
      employment when it "has a rational, causal connection to the work."
      Braden v. Sears, Roebuck & Co., 833 S.W.2d 496,498 (Tenn. 1992).

Johnson v. Wal-Mart Associates, Inc., No. 2014-06-0069, 2015 TN Wrk. Comp. App.
Bd. LEXIS 18, at *11-12 (Tenn. Workers' Comp. App. Bd. July 2, 2015).

       In this case, the Court finds Ms. Sirkin presented as a reasonable and honest
witness. The Court finds her to be credible and finds her account of the May 20, 2015
incident believable. As such, the Court finds Ms. Sirkin's right-shoulder injury occurred

                                            4
when she slipped and fell while leaving the truck while completing a work-related action
of checking the Qualcomm on the truck. The Court finds Ms. Sirkin's injury arose
primarily out of and in the course and scope of the employment as required by Tennessee
Code Annotated section 50-6-102(14) (2015).

       Ms. Sirkin seeks medical care for her right shoulder. While she presented no
medical proof her fall from the truck caused her right-shoulder injury, the law does not
require her to present proof of medical causation to obtain medical care at an Expedited
Hearing. See McCord, 2015 1N Wrk. Comp. App. Bd. LEXIS 6, at *9. She only must
prove she is likely to prevail at a hearing on the merits concerning her entitlement to
medical treatment. Tenn. Code Ann. § 50-6-239(d)(1) (2015). The Court finds she
carried this burden. Accordingly, the Court finds Trans Carriers must provide medical
benefits in the form of a panel of physicians from which Ms. Sirkin may select an
authorized physician to provide treatment for any injuries arising primarily out of the
May 20, 2015 work accident. See Tenn. Code Ann. § 50-6-207(a)(3)(A)(i) (2015).

       Ms. Sirkin also seeks reimbursement for past medical expenses and temporary
disability benefits. These benefits may be payable to any employee who suffers a
compensable workplace injury. See Simpson v. Satterfield, 564 S.W.2d 953, 955 (Tenn.
1978) (An employee is entitled to receive temporary total disability benefits pursuant to
Tennessee Code Annotated section 50-6-207(1) whenever the employee has suffered a
compensable, work-related injury that has rendered the employee unable to work.). The
Court finds that Ms. Sirkin has presented insufficient evidence to justify an award for
past medical expenses and temporary disability benefits at this time.

 IT IS, THEREFORE, ORDERED as follows:

   1. Trans Carriers or its workers' compensation carrier shall provide a panel of
      physicians so Ms. Sirkin can select an authorized physician to provide treatment
      for any injuries arising primarily out of the May 20, 2015 work accident as
      required by Tennessee Code Annotated section 50-6-204 (2015).

   2. This matter is set for a Status Hearing on May 30, 2016, at 10:00 a.m. Central
      time.

   3. Unless interlocutory appeal of the Expedited Hearing Order is filed, compliance
      with this Order must occur no later than seven business days from the date of entry
      of this Order as required by Tennessee Code Annotated section 50-6-239(d)(3)
      (2015). The Insurer or Self-Insured Employer must submit confirmation of
      compliance      with    this     Order    to    the   Bureau     by     email    to
      WCComp1ia11ce.Program@tn.gov no later than the seventh business day after
      entry of this Order. Failure to submit the necessary confirmation within the period
      of compliance may result in a penalty assessment for non-compliance.

                                           5
   4. For questions regarding compliance, please contact the Workers' Compensation
      Compliance Unit via email WCCompliance.Program@tn.gov or by calling (615)
      253-1471.


       ENTERED this the 28th day of March, 2016.


                               ~, A ~
                                 Judge Jim Umsted
                                 Court of Workers' Compensation Claims



Status Conference:

       An Status Conference has been set with Judge Jim Umsted, Court of Workers'
Compensation Claims. You must call 615-532-9550 or toll-free at 866-943-0014 to
participate in the Initial Hearing.

       Please Note: You must call in on the scheduled date/time to
participate. Failure to call in may result in a determination of the issues without
your further participation.


Right to Appeal:

       Tennessee Law allows any party who disagrees with this Expedited Hearing Order
to appeal the decision to the Workers' Compensation Appeals Board. To file a Notice of
Appeal, you must:

   1. Complete the enclosed form entitled: "Expedited Hearing Notice of Appeal."

   2. File the completed form with the Court Clerk within seven business days of the
      date the Workers' Compensation Judge entered the Expedited Hearing Order.

   3. Serve a copy of the Expedited Hearing Notice of Appeal upon the opposing party.

   4. The appealing party is responsible for payment of a filing fee in the amount of
      $75.00. Within ten calendar days after the filing of a notice of appeal, payment
      must be received by check, money order, or credit card payment. Payments can be
      made in person at any Bureau office or by United States mail, hand-delivery, or

                                          6
   other delivery service. In the alternative, the appealing party may file an Affidavit
   of Indigency, on a form prescribed by the Bureau, seeking a waiver of the filing
   fee. The Affidavit of Indigency may be filed contemporaneously with the Notice
   of Appeal or must be filed within ten calendar days thereafter. The Appeals Board
   will consider the Affidavit of lndigency and issue an Order granting or denying
   the request for a waiver of the filing fee as soon thereafter as is
   practicable. Failure to timely pay the filing fee or file the Affidavit of
   Indigency in accordance with this section shall result in dismissal of the
   appeal.

5. The parties, having the responsibility of ensuring a complete record on appeal,
   may request, from the Court Clerk, the audio recording of the hearing for the
   purpose of having a transcript prepared by a licensed court reporter and filing it
   with the Court Clerk within ten calendar days of the filing of the Expedited
   Hearing Notice of Appeal. Alternatively, the parties may file a joint statement of
   the evidence within ten calendar days of the filing of the Expedited Hearing
   Notice of Appeal. The statement of the evidence must convey a complete and
   accurate account of what transpired in the Court of Workers' Compensation
   Claims and must be approved by the Workers' Compensation Judge before the
   record is submitted to the Clerk of the Appeals Board.

6. If the appellant elects to file a position statement in support of the interlocutory
   appeal, the appellant shall file such position statement with the Court Clerk within
   five business days of the expiration of the time to file a transcript or statement of
   the evidence, specifying the issues presented for review and including any
   argument in support thereof. A party opposing the appeal shall file a response, if
   any, with the Court Clerk within five business days of the filing of the appellant's
   position statement. All position statements pertaining to an appeal of an
   interlocutory order should include: (1) a statement summarizing the facts of the
   case from the evidence admitted during the expedited hearing; (2) a statement
   summarizing the disposition of the case as a result of the expedited hearing; (3) a
   statement of the issue(s) presented for review; and (4) an argument, citing
   appropriate statutes, case law, or other authority.




                                         7
                                    APPENDIX

Exhibits:
   1. Affidavits of Shawn Sirkin;
   2. Affidavit of Jennifer Mohundro;
   3. Affidavit of Teresa Talley;
   4. Affidavit ofKathy Ward;
   5. Form C-23 Notice ofDenial of Claim for Compensation;
   6. Form C-41 Wage Statement;
   7. Text messages between Ms. Sirkin and her driver manager, Ms. Mohundro;
   8. Documentation from Ohio Bureau of Workers' Compensation;
   9. Florida Workers' Compensation Uniform Medical Treatment/Status Reporting
       Form;
   10. Driver History Report;
   11. Trans Carriers' Communication Log;
   12. DAC Report (marked for identification only);
   13. Qualcomm information (marked for identification only);
   14. Healthline.com information (marked for identification only);
   15. Screenshot ofQualcomm screen (marked for identification only);
   16a. Northwest Ohio Urgent Care physical therapy note, dated June 8, 2015 (marked
  for identification only);
   16b. Northwest Ohio Urgent Care medical record, dated June 17, 2015;
   16c. Prescription from Northwest Ohio Urgent Care, dated June 17, 2015 (Northwest
  Ohio Urgent Care);
   16d. Northwest Ohio Urgent Care physical therapy daily patient note, dated June 10,
  2015, through June 17, 2015 (marked for identification only);
   16e. Northwest Ohio Urgent Care fax cover sheet, dated June 23, 2015 (marked for
  identification only);
   16f. Northwest Ohio Urgent Care Physical Therapy Appointment Reminder, dated
  June 3, 2015;
  16g. Northwest Ohio Urgent Care Physical Therapy Evaluation, dated June 8, 2015
  (marked for identification only);
  16h. BWC -North medical record, dated May 28, 2015 (marked for identification
  only);
  16i. BWC- North medical record, dated June 3, 2015;
  16j. HealthNow Family and Urgent Care prescription for shoulder x-rays, dated
  February 29, 2016 (marked for identification only);
  16k. HealthNow Family and Urgent Care prescription for Ultram, dated February 29,
  2016 (marked for identification only);
  161. HealthNow Family and Urgent Care receipt, dated February 29, 2016 (marked for
  identification only);
  16m. MRI report, dated September 24, 2015 (marked for identification only);
  16n. Toledo Hospital Consent for Treatment, dated May 24, 2015 (marked for

                                          8
   identification only);
   16o. Toledo Hospital Patient Financial Responsibility - Workers' Compensation,
   dated May 24, 2015 (marked for identification only);
   16p. Benore Urgent Care medical record, dated June 17, 2015;
   17. Additional partial medical records (marked for identification only);
   18. First Report of an Injury, Occupational Disease or Death from Ohio Bureau of
       Workers' Compensation;
   19.Northwest Ohio Urgent Care Health History, dated May 28, 2015; and
   20. Ms. Sirkin's Payroll History Report.

Technical record:
   1. Petition for Benefit Determination;
   2. Dispute Certification Notice, filed on September 1, 2015;
   3. Request for Expedited Hearing;
   4. Trans Carriers' position statement of August 24, 2015;
   5. Trans Carriers' Expedited Hearing Brief;
   6. Order Denying Ms. Sirkin's Request for Expedited Hearing;
   7. Order Denying Trans Carriers' Motion to Dismiss and Granting an Evidentiary
      Expedited Hearing; and
   8. Order Denying Ms. Sirkin's Motion Requesting Expedited Hearing to be
      Conducted Telephonically or by Review of the Documents Submitted.




                                        9
                            CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the Expedited Hearing Order was
sent to the following recipients by the following methods of service on this the 28th day
ofMarch, 2016.


Name                        Certified Via       Via     Service sent to:
                            Mail      Fax       Email
Shawn Sirkin,                                     X     shawns 1960@yahoo.com
Employee
B. Duane Willis,                                  X     dwillis@morganakins .com
Employer's Attorney




                                        Penny Shrum, Clerk of Court
                                        Court of Workers' Compensation Claims
                                        WC.CourtClerk@tn.gov




                                           10